Citation Nr: 0909387	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-35 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
post-traumatic stress syndrome (PTSD).

2.  Entitlement to service connection for claimed PTSD.  



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to 
October 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 RO rating decision, 
which reopened the Veteran's previously-denied claim of 
service connection for PTSD and denied the claim on the 
merits.  

Regardless of the RO's action, the Board must determine 
whether the Veteran has submitted new and material evidence 
with respect to his claim before evaluating the merits of the 
previously denied claim.  See Elkins v. West, 12 Vet. App. 
209, 218-19 (1999). Without the submission of new and 
material evidence, the Board does not have jurisdiction to 
review the claim in its entirety, and its analysis must end.  
Butler v. Brown, 9 Vet. App. 171 (1996); Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996); Rowell v. Principi, 4 Vet. 
App. 9, 15 (1993).  

The Veteran was scheduled to testify before a Veterans Law 
Judge at the RO in January 2009, but he failed to appear.  
His request for hearing is accordingly deemed to have been 
withdrawn.  See 38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The RO denied the Veteran's petition to reopen the claim 
of service connection for PTSD in a May 2002 rating decision; 
the Veteran did not enter a timely appeal.  

3.  The evidence received since the May 2002 rating decision 
is neither cumulative nor redundant of evidence of record at 
the time of the prior denial, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

4.  The Veteran is not shown to have participated in combat 
with the enemy during his period of active service.  
5.  The Veteran currently is not shown to have a diagnosis of 
PTSD that is due to a verified or potentially verifiable 
stressor of his period of active service.  


CONCLUSIONS OF LAW

1.  The evidence received since May 2002 is new and material 
for the purpose of reopening the claim of service connection 
for PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2008).  

3.  The Veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by his active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In January 2003, the RO sent the Veteran a letter advising 
him that to establish entitlement to service connection on 
the merits, the evidence must show a current disability, an 
injury or disability based on active service, and a 
relationship between the claimed disabilities and active 
service.  

The letter also enclosed a VA questionnaire entitled 
Information in Support of a Claim for Service Connection for 
PTSD.  The Veteran had ample opportunity to respond prior to 
the issuance of the January 2005 rating decision on appeal.  

Specific to requests to reopen, the Veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO did not satisfy that requirement.  As noted herein 
below, the criteria for reopening previously denied claims 
were amended effective August 29, 2001.  In their January 
2003 notice letter, the RO informed the Veteran of the 
criteria that were in effect for claims filed prior to August 
29, 2001.  However, since the Board's present action grants 
the Veteran's petition to reopen the claim, there is no 
prejudice under Kent.  

The Board accordingly finds that the Veteran has received 
notice of the elements required to support his claim for 
service connection and has had ample opportunity to respond.  

In a March 2008 letter, the RO advised the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  The letter advised the Veteran that he 
must provide enough information about the records to allow VA 
to request them and that it was responsibility to make sure 
the records were received by VA.  

The Board finds that the March 2008 RO letter cited above 
satisfies the statutory and regulatory requirement that VA 
notify a veteran what evidence, if any, will be obtained by 
the Veteran, and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the Veteran before the rating decision.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded an opportunity to submit such information or 
evidence prior to the issuance of the Supplemental Statement 
of the Case (SOC) in August 2008.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claims is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the Veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the Veteran's status is not at issue, and as 
indicated the RO advised the Veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the Veteran's service and that disability).  

In the March 2008 letter cited above, the RO advised the 
Veteran of the fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability).  
Accordingly, there is no possibility of prejudice under the 
notice requirements of Dingess in regard to the claim for 
service connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service treatment record (STR) and service 
personnel record (SPR) are both on file, as are medical 
records from those VA and non-VA medical providers that the 
Veteran identified as having relevant records.  The Veteran 
has not identified, and the file does not otherwise indicate, 
that there are any other VA or non-VA medical providers 
having additional records that should be obtained before the 
appeal is adjudicated by the Board.  

In specific regard to stressor verification, the RO submitted 
a request to the Center for Unit Records Research (CURR) in 
pursuit of verification of the Veteran's claimed stressors.  
In October 2004, the RO received an essentially negative 
response from the agency.  The RO, in a March 2008 letter, 
asked the Veteran to provide more specific details concerning 
his claimed stressors.  However, the Veteran did not respond.  

The Veteran was afforded a VA examination in September 1998 
for the express purpose of determining whether his claimed 
disorder is due to active service.  

The Veteran has been advised of his entitlement to a hearing 
before the RO and before the Board in conjunction with the 
issue on appeal.  He was scheduled for a hearing in January 
2009, but failed to appear.  His request for hearing is 
accordingly deemed to have been withdrawn.  See 38 C.F.R. § 
20.704(d).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Petition to Reopen

Previously, the RO denied service connection on the merits in 
an April 1999 rating decision.  At that time, the RO 
determined that the evidence did not establish the occurrence 
of an in-service stressor or a current PTSD diagnosis.  The 
Veteran was advised of the denial in May 1999, but did not 
appeal.  

The Veteran petitioned to reopen his claim in January 2001.  
In a May 2001 rating decision the RO declined to reopen the 
previously denied claim.  The Veteran filed a second petition 
to reopen in October 2001.  The RO denied the Veteran's 
petition in a May 2002 rating decision, finding that the 
Veteran had not submitted new and material evidence.  The 
Veteran was advised of the denial in May 2002, but did not 
appeal.  

Under pertinent legal authority, VA may only reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran next applied to reopen the claim of service 
connection for PTSD in November 2002.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge, 155 F.3d at 
1363.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  

This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

The evidence associated with the claims file since the May 
2002 rating decision consists of VA treatment records from 
May 2002 to September 2008 and a response from the Center for 
Unit Records Research (CURR), relating to the Veteran's 
claimed stressors.  

The Board finds that these items are "new" evidence because 
they were not before the adjudicator in May 2002.  See 38 
C.F.R. 3.156(c).  The Board also finds that the new evidence 
is "material" because it directly addresses the reason the 
claim was denied in May 2002.  

The Board accordingly finds that new and material evidence 
has been received to reopen the claim for service connection 
for PTSD and is now subject to review based on the entire 
evidentiary record.  The appeal to this extent is allowed.  


Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 § 
3.303(d).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f).  

In this case, the medical evidence of record shows that the 
Veteran has been diagnosed with PTSD. The Veteran underwent a 
VA examination in September 1998.  The examiner noted that 
the Veteran reported a number of symptoms associated with 
PTSD.  

However, the Veteran did not present with or report the 
necessary criteria for persistent avoidance of stimuli 
associated with trauma and numbing of general responsiveness.  
Therefore, the examiner determined, the Veteran did not 
present with the necessary diagnostic criteria for a 
diagnosis of PTSD.  

Nonetheless, the record includes subsequent diagnoses of 
PTSD.  In particular, in a September 2004 VA medical center 
(VAMC) discharge summary, a psychologist, Dr. WG, provided a 
diagnosis of PTSD.  Also, in November 2004, the Veteran 
underwent a psychiatric assessment.  The psychiatrist, Dr. 
DL, provided a diagnosis of PTSD.  

If a veteran has received a diagnosis of PTSD from a 
competent medical professional, VA must assume that the 
diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to the adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen v. 
Brown, 10 Vet. App. 128, 153 (1997).  

In addition, the record includes a May 2003 in-patient 
treatment discharge summary, authored by a social worker, MF, 
and cosigned by Dr. DL.  The social worker stated that the 
Veteran identified two "traumatic experiences," which she 
determined, were related to his active service.  They 
consisted of an incident in 1977 involving a howitzer 
accident, and a 1978 incident involving a tank (both 
incidents are described in more detail below).  

Similarly, in a February 2005 letter, MF and Dr. DL explained 
that the Veteran had undergone in-patient treatment to 
"process" the two identified stressors.  

In light of this evidence, the Board finds that the first and 
second elements of service connection for PTSD are satisfied.  
See 38 C.F.R. § 3.304(f).  

However, the Board is not required to grant service 
connection for PTSD just because a physician or other health 
care professional has found the Veteran's description of his 
active service experiences credible and provided a diagnosis 
of PTSD. Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The Veteran must still present credible supporting evidence 
establishing the occurrence of a recognizable stressor during 
service.  

The evidence necessary to establish this element varies 
depending on whether the Veteran "engaged in combat with the 
enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  

If the Veteran's claimed stressor relates to an event in 
which he engaged in combat with the enemy, his lay testimony 
alone is sufficient to verify the claimed in-service 
stressor.  VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines 
v. West, 11 Vet. App. 353 (1998).  

Establishing that a Veteran engaged in combat with the enemy 
requires objective, competent, and factual evidence of 
record.  See id.  The determination is made on a case-by-case 
basis and means that the Veteran personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (Oct. 18, 1999); see also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004).  

In this case, the Veteran has not identified any stressors 
related to combat with the enemy.  Rather, the Veteran 
claimed that he witnessed a howitzer tube explode and kill 
three individuals in California, in July 1977.  

In addition, the Veteran indicated that, when he was 
stationed in Germany in the Fall 1979, a tank backed up and 
hit him.  Thereafter, he ended up under the tank and, after 
his shirt got caught on the tank, he was dragged a short way.  

For sake of clarity, the Board also notes that the Veteran 
stated in a January 2001 claim that he has intrusive thoughts 
and nightmares about having 155 millimeter Howitzer rounds 
firing over his head.  However, he has consistently noted 
this experience as a symptom of his current PTSD and not as 
an in-service stressor.  In any event, the medical evidence 
of record, as noted above, does not attribute this stressor 
to the Veteran's diagnosed PTSD.  See 38 C.F.R. § 3.304(f).  
Therefore, service connection is not warranted on that basis.  

When the claimed stressor is not related to combat, a 
veteran's lay statements alone are not sufficient to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Rather, the record must contain 
service records or other corroborative evidence 
substantiating the Veteran's testimony or statements as to 
the occurrence of the claimed stressors.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Indeed, the 
Board may not accept a veteran's uncorroborated account of 
his in-service stressor as evidence supporting a claim for 
PTSD if the claimed stressor is not related to combat.  See 
Moreau, 9 Vet. App. at 395-396; Dizoglio, 9 Vet. App. at 166; 
West (Carlton), 7 Vet. App. at 76; Zarycki, 6 Vet. App. at 
98.  

The Veteran's SPR establishes that his military occupational 
specialty (MOS) was cannon crewman.  His STR, on the other 
hand, do not document treatment related to either of the 
Veteran's claimed stressors.  

With regard to the first claimed stressor, the Veteran's SPR 
establishes that he was stationed in Fort Ord, California 
from January 4, 1978 to March 1979, with the Btry A. 6/80th 
FA.  

In an attempt to verify the howitzer incident, the RO 
requested verification from the Center for Unit Records 
Research (CURR), based on the information the Veteran 
provided.  In October 2004, CURR responded that research of 
the Veteran's unit, the 6th Bn, 80th FA, established that the 
battalion suffered no fatal injuries in 1978.  

The CURR response specified that, although the unit deployed 
to the field to conduct live-fire exercises at Fort Irwin, no 
incident involving a howitzer exploding and killing 3 men was 
documented.  The U.S. Army Safety Center also showed no 
record of any such incident.  

With regard to the Veteran's second claimed stressor, the SPR 
establishes that, from May 1979 to September 1980, the 
Veteran was stationed in Germany, with the A Btry 1st Bn 14 
FA 2AD (FWD).  

The RO also requested CURR to research this incident.  
Accordingly to the CURR response cited hereinabove, there 
were 1,400 incidents recorded during the timeframe the 
Veteran identified; they could not provide an answer without 
more specific information.  CURR noted that the Veteran's STR 
would document the accident if the Veteran was injured or 
sent for treatment.  As noted, the RO requested that the 
Veteran provide more specific information.  However, he has 
not responded.  

The Board has also considered the other lay evidence of 
record.  The record includes a letter written by the 
Veteran's sister, SL, indicating that the Veteran acted 
differently after discharge; rather than being an athletic, 
outgoing person, he was depressed and isolated himself.  

This statement is probative regarding symptomology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) ("[a] 
layperson can certainly provide an eyewitness account of a 
veteran's visible symptoms").  However, it does not provide 
objective evidence of a stressful event in service.  

Currently, the only evidence of record supporting the 
Veteran's claimed stressors is his own assertions.  The Board 
has carefully considered the credibility and competence of 
his lay statements.  See Layno v. Brown, 6 Vet. App. 465 
(1994) (the Board must determine whether evidence is 
credible).  

In assessing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The record establishes that the Veteran's statements are not 
credible.  For instance, in a June 1998 intake evaluation, a 
psychologist noted that the Veteran reported hearing booming 
noises due to his 3.5 years of service with the tank corps.  
However, the psychologist found, these reports were of 
suspect validity, since the Veteran appeared to be interested 
in compensation, even though he had not mentioned such.  

The Veteran has also provided inconsistent statements 
concerning the claimed stressor in Germany.  First, in a 
September 1998 claim, the Veteran wrote that he suffered a 
shoulder disorder during service after carrying heavy 
ammunition boxes.  

In contrast, during a November 2002 psychological evaluation, 
performed by MEN, a physician assistant-certified (PA-C), the 
Veteran stated that the claimed tank accident caused the 
right shoulder injury.  

Meanwhile, in his September 2003 Stressor Worksheet 
statement, the Veteran indicated that the tank incident 
caused a hip injury.  As indicated, the STR do not document 
either a shoulder or hip injury during service.  

In addition to these internal inconsistencies, the Board 
notes that the Veteran has a criminal history for drug 
offenses.  Plus, a December 1996 VA discharge summary 
included a diagnosis of drug dependence and severe social and 
economic problems were indicated as stressors.  

These reasons also argue against the credibility of the 
Veteran's unsupported accounts on in-service trauma.  

In conclusion, the Board must find that the Veteran has not 
identified a verified or verifiable stressor to support his 
service connection claim for PTSD.  The evidence includes no 
credible evidence corroborating his accounts, and the record 
does not present any basis for VA to further develop the 
record in this regard.  

Accordingly, service connection for PTSD is not warranted.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  

However, absent credible evidence that a claimed in-service 
stressor occurred, which is an essential element for 
establishing service connection for PTSD, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed.  

Service connection for claimed PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


